DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 37-38 and 40-41 are allowed.
Claims 23, 28 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims are indicated as containing allowable subject matter for the reasons set forth within the previously issued Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 21-22, 25-27, 30-32, 34, 36 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0321499 to Argoitia et al. (“Argoitia”) in view of U.S. Patent Application Publication No. 2013/0093174 to Downing et al. (“Downing”).
Regarding claim 21, Argoitia discloses a method (e.g. method 10, as shown in fig. 1, and discussed at para. 10) comprising: i) exposing (e.g. executing magnetic field application step 12, as discussed at para. 54-55 and shown in figs. 1 & 3A-B) a security article (e.g. optically variable device 20, as shown in fig. 2H, comprising substrate 21 and its overlying layers; note that per para. 3, this assembly can be used as a security feature) to a first magnetic field (e.g. magnetic field 31, as shown in figs. 3A-B and discussed at para. 54-55) to magnetically orient (para. 54-56 and fig. 3B) a first set of particles (e.g. magnetic flakes 23, as discussed at para. 55-56) of (fig. 3B) a first ink (per para. 32, adhesives may be provided in the form of an adhesive ink) layer (e.g. adhesive layer 22); ii) curing (e.g. executing adhesive layer curing step 14, as discussed at para. 57, and shown in figs. 1 & 2E) the first ink layer (22) to fix an orientation (written abstract and para. 9) of the first set of particles (23); and iii) exposing (e.g. applying the second magnetic field, as discussed in para. 16), after (para. 16) curing (aforementioned execution of adhesive layer curing step 14) the first ink layer (22) to fix an orientation (written abstract and para. 9) of the first set of particles (23), the security article (aforementioned optically variable device 20) to a second magnetic field (e.g. the second magnetic field discussed at para. 16) to magnetically orient (para. 16) a second set of particles (e.g. second magnetic flakes discussed at para. 16) of a second ink (as discussed supra, para. 32 indicates that adhesives may be provided in the form of an adhesive ink) layer (e.g. second adhesive layer discussed at para. 16), 1) the first ink layer (22) forming (by way of its retention of first magnetic flakes 23 in the manner shown in fig. 2E-I) a color-shifting (per para. 23, magnetic flakes may be color-shifting in nature) security feature (para. 62 indicates that the magnetic 
	Argoitia does not explicitly disclose the color-shifting security feature (aforementioned adhesive layer 22, with its magnetic flakes 23 retained thereon) “surrounding” the dynamic feature (aforementioned second adhesive layer, with its second magnetic flakes retained thereon).  However, it is noted that Argoitia para. 16 does indeed provide that the aforementioned second adhesive layer may be located in a spatial area simply adjoining the aforementioned adhesive layer 22 in lieu of being layered on top of it.
	Downing teaches the concept of providing a plurality (per the written abstract and para. 1, one or more dynamic-effect/color changing features and one or more proximity features may be utilized) of optical security (written abstract and para. 1) features (e.g. aforementioned dynamic-effect/color changing features and proximity features, such as elements 122, 122a and 112b in fig. 8c), and additionally teaches that instances of such optical security features (aforementioned dynamic-effect/color changing features and proximity features) may be provided in a configuration in which at least one feature “surrounds” at least one other feature (fig. 8c).
	Additionally, such a “surrounding” configuration would be an obvious matter of design/engineering choice.  It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability (see In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983)).  Note that 
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide such a “surrounding” arrangement, applying the Downing teachings to the aforementioned Argoitia adhesive layer 22 and secondary adhesive layer (carrying their respective retained magnetic flakes) as desired, such as one in which the adhesive layer 22 (correlated with Applicants’ “color-shifting security feature”) circularly surrounds the second adhesive layer (correlated with Applicants’ “dynamic feature”), in order to provide the benefit of yielding a resultant optical appearance/effect as desired.
	Regarding claim 22, Argoitia in view of Downing discloses the method of claim 21, wherein the second magnetic field (aforementioned second magnetic field discussed at Argoitia para. 16) is different from (note that this is referred to as a “second” magnetic field, and thus will be a separate/discrete/different magnetic field from that of the Argoitia magnetic field 31) the first magnetic field (Argoitia 31).
	Regarding claim 25 Argoitia in view of Downing discloses the method of claim 21, wherein curing (aforementioned execution of Argoitia adhesive layer curing step 14) the first ink layer (Argoitia 22) comprises: exposing (i.e. the “applying” discussed at Argoitia para. 57) the first ink layer (Argoitia 22) to an ultra-violet (UV) light (Argoitia para. 57) to cure (Argoitia para. 57) the first ink layer (Argoitia 22).
	Regarding claim 26, Argoitia in view of Downing discloses the method of claim 21, further comprising: i) printing (Argoitia para. 54) the first ink layer (Argoitia 22) onto (Argoitia figs. 2B-H) a substrate (Argoitia 21) of the security article (aforementioned Argoitia optically variable device 20); and ii) printing (Argoitia para. 54) the second ink layer (aforementioned Argoitia second adhesive layer) onto (see the combination set forth in the rejection of claim 21, supra) the first ink layer (Argoitia 22) or the substrate (Argoitia 21).

	Regarding claim 30, Argoitia in view of Downing discloses the method of claim 21, wherein the first ink layer (Argoitia 22) forms (by way of retaining Argoitia magnetic flakes 23) a static (note that there is no mention of Argoitia adhesive layer 22 moving) security feature (per Argoitia para. 62, the magnetic flakes 23, embedded within said adhesive layer 22 may be utilized for optical security applications), and wherein the second ink layer (aforementioned Argoitia second adhesive layer, which may be in the form of an adhesive ink) forms (by way of its retention of the aforementioned Argoitia second magnetic flakes in the manner shown in fig. 2E-I, aligned by the aforementioned second magnetic field) a dynamic security feature (Examiner acknowledges that para. 5 of Applicants’ specification provides that a dynamic security feature may include a magnetically aligned security ink).
	Regarding claim 31 Argoitia discloses an article (e.g. optically variable device 20, as shown in fig. 2H, comprising substrate 21 and overlying layers) comprising: i) a dynamic (Examiner acknowledges that para. 5 of Applicants’ specification provides that a “dynamic security feature” may include a magnetically aligned security ink) feature (e.g. second adhesive layer discussed at para. 16, with its second magnetic flakes retained thereon) formed from (i.e. at least partially formed using, as shown in figs. 2E-I and discussed at para. 16) magnetic particles (aforementioned second magnetic flakes); and ii) a “color-shifting” (per para. 23, magnetic flakes may be color-shifting in nature) feature (e.g. adhesive layer 22, with its magnetic flakes 23 retained thereon) formed from (i.e. at least partially formed using, 
Argoitia does not disclose said image (aforementioned image such as mentioned at para. 23) being contiguous to a region of color formed from the non-magnetic particles (aforementioned particles of the non-magnetic materials discussed at para. 5, such as the pearlescent/color-shifting coatings discussed at para. 62), and the color-shifting feature (aforementioned adhesive layer 22, with its magnetic flakes 23 retained thereon) “surrounding” the dynamic feature (aforementioned adhesive layer 22 with its magnetic flakes 23 retained thereon).  However, it is noted that Argoitia para. 16 does indeed provide that the aforementioned second adhesive layer may be located in a spatial area simply adjoining the aforementioned adhesive layer 22 in lieu of being layered on top of it.
	Downing teaches the concept of providing a plurality (per the written abstract and para. 1, one or more dynamic-effect/color changing features and one or more proximity features may be utilized) of optical security (written abstract and para. 1) features (e.g. aforementioned dynamic-effect/color changing features and proximity features, such as elements 122, 122a and 112b in fig. 8c), and additionally teaches that instances of such optical security features (aforementioned dynamic-effect/color changing features and proximity features) may be provided in a configuration in which at least one feature “surrounds” at least one other feature (fig. 8c).
Additionally, such a “surrounding” configuration would be an obvious matter of design/engineering choice.  It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability (see In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983)).  Note that 
For the reasons set forth in the rejection of claim 21, supra, it would have been obvious to provide such a “surrounding” arrangement, applying the Downing teachings to the aforementioned Argoitia adhesive layer 22 and secondary adhesive layer (carrying their respective retained magnetic flakes) as desired, such as one in which the adhesive layer 22 (correlated with Applicants’ “color-shifting security feature”) circularly surrounds the second adhesive layer (correlated with Applicants’ “dynamic feature”).
	Regarding claim 32, Argoitia in view of Downing discloses the article of claim 31, wherein the dynamic feature (aforementioned Argoitia second adhesive layer discussed at para. 16, with its second magnetic flakes retained thereon) includes a magnetically aligned (Argoitia para. 54-56 and figs. 3A-B) ink (per Argoitia para. 32, adhesive layers may be provided in the form of adhesive ink).
	Regarding claim 34, Argoitia in view of Downing discloses the article of claim 31, wherein at least one of the dynamic feature (aforementioned Argoitia second adhesive layer discussed at para. 16, with its second magnetic flakes retained thereon) or the color-shifting feature (aforementioned Argoitia adhesive layer 22, with its magnetic flakes 23 retained thereon) is within 20 millimeters of an edge (Argoitia fig. 2H) of the article (aforementioned Argoitia optically variable device 20).
	Regarding claim 36, Argoitia in view of Downing discloses the article of claim 31, wherein the color-shifting feature (aforementioned Argoitia adhesive layer 22, with its magnetic flakes 23 retained thereon) appears as a first color at a first orientation and as a second color at a second orientation (Argoitia para. 3-5 and 62).
	Regarding claim 42, Argoitia in view of Downing discloses the article of claim 31, wherein the dynamic feature (aforementioned Argoitia second adhesive layer discussed at para. 16, with its second magnetic flakes retained thereon) comprises a three-dimensional effect (Argoitia para. 23).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Argoitia in view of Downing and further in view of U.S. Patent Application Publication No. 2016/0339474 to Degott et al. (“Degott”).
Regarding claim 24, Argoitia in view of Downing discloses the method of claim 21, but does not disclose wherein the second magnetic field (aforementioned second magnetic field discussed at Argoitia para. 16) is a rotation magnetic field.
Degott teaches the concept of providing a rotating second magnetic field (written abstract).
Given that Argoitia and Degott both concern the production of security documents and magnetized pigment particle-based security elements for such security documents, it would have been obvious to a person of ordinary skill in the art at the time of the invention to apply the Degott rotating magnetic field teaching to at least Argoitia’s second magnetic field, in order to provide the benefit of yielding a resultant Argoitia security element that is more sophisticated, and thus less likely to be successfully counterfeited.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Argoitia in view of Downing and further in view of U.S. Patent Application Publication No. 2006/0115110 to Rodriguez et al. (“Rodriguez”).
Regarding claim 29, Argoitia in view of Downing discloses the method of claim 21, but does not disclose wherein a first pigment of the first ink layer (Argoitia 22) is a metameric pair with a second pigment of the second ink layer (aforementioned second adhesive layer discussed at Argoitia para. 16).
Rodriguez teaches the concept of providing ink layers that are metameric pairs (para. 197).
Given that Argoitia and Rodriguez both concern the production of security elements for security documents, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form the Argoitia inks applying to the Rodriguez metameric pair teachings, in order to provide the benefit of yielding a resultant Argoitia security element that is more sophisticated and thus less likely to be successfully counterfeited.
Response to Arguments
	In response to Applicants’ argument that Argoitia and Downing do not disclose “the color-shifting security feature surrounding the dynamic feature” as recited in claim 21 (Arguments/Remarks pg. 7), the Office respectfully asserts that as provided within the more simplistic explanation of the previously proposed modification, set forth supra, Argoitia teaches the provision of two dynamic/color-changing features, in the form of two individual adhesive ink layers, each bearing a group of pearlescent/color-shifting magnetic flakes 23 retained thereon.  Pursuant to Argoitia’s para. 15, these special effect adhesive ink layers may lie on top of each other or beside each other, but there is no disclosure of one of the adhesive ink layers “surrounding” the other adhesive ink layer.  However, Downing’s written abstract and paragraph 1 teaches the concept of providing one or more dynamic-effect/color changing features and one or more proximity features, and Downing’s fig. 8c goes on to teach that the various features may be positioned in such a layout that one feature may circumscribe and thus “surround” another feature.  By reason of this teaching, it would have been obvious to determine that one of Argoitia’s adhesive ink layers (having its retained pearlescent/color-shifting magnetic flakes) may be positioned in a layer wherein it similarly circumscribes and thus “surrounds” the other of Argoitia’s adhesive ink layers (having its own respective retained pearlescent/color-shifting magnetic flakes).  Additionally, one might arrive at such a configuration purely as an aesthetic matter, simply attempting to yield a resultant desired aesthetic appearance.  Further, there is nothing to suggest that applying the Argoitia adhesive ink layers in such a spatial configuration would destroy or even mildly frustrate the manner in which the Argoitia assembly is intended to operate according to the manner set forth in the Argoitia disclosure itself. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637